 Case 3:19-cr-04253-JLS Document 55 Filed 04/21/21 PageID.121 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9                                 (HON. JANIS L. SAMMARTINO)
10
11     UNITED STATES OF AMERICA,                      )    Case No. 19CR4253-JLS
                                                      )
12                    Plaintiff,                      )
                                                      )
13            vs.                                     )    ORDER CONTINUING
                                                      )    MOTION HEARING/TRIAL
14     IZAUI LERMA,                                   )    SETTING
                                                      )
15               Defendant.                           )
       _______________________________                )
16
17         Pursuant to the joint motion [Doc No. 54 ], IT IS HEREBY ORDERED that
18   the Motion Hearing/Trial Setting shall be continued from April 30, 2021 to May 28,
19   2021 at 1:30 p.m. For the reasons set forth in the joint motion, the Court finds that the
20   ends of justice will be served by granting the requested continuance, and these
21   outweigh the interests of the public and the defendant in a speedy trial. Accordingly,
22   the delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
23   3161(h)(7)(A).
24         IT IS SO ORDERED.
25         DATED: April 21, 2021
26                                            Honorable Janis L. Sammartino
                                              United States District Judge
27
28
